Exhibit 10.1  

HYATT HOTELS CORPORATION

EXECUTIVE OFFICER SEVERANCE AND

CHANGE IN CONTROL PLAN

AND

SUMMARY PLAN DESCRIPTION

Effective March 22,

2017

 

 

 




--------------------------------------------------------------------------------

HYATT HOTELS CORPORATION EXECUTIVE OFFICER SEVERANCE AND

CHANGE IN CONTROL PLAN

AND

SUMMARY PLAN DESCRIPTION

This Hyatt Hotels Corporation Executive Officer Severance Plan (the “Plan”)
provides severance benefits to Executive Officers of Hyatt Hotels Corporation or
its subsidiaries and Affiliates (the “Company”) in the event of involuntary
termination of employment prior to, or in connection with, a Change in Control.
This Plan replaces and supersedes in its entirety the Hyatt Hotels Corporation
Executive Officer Change in Control Plan.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of Delaware, without reference to the conflict of law
provisions thereof.

This document constitutes the official plan document and the required summary
plan description under ERISA.

 

I. ELIGIBILITY

You will become entitled to benefits under the Plan if you are an Executive
Officer and you experience a Qualifying Termination. You will not be eligible
for benefits under the Plan if the Plan Administrator determines that you are
not an Executive Officer at the time of your termination or your employment with
the Company was terminated by reason of: (a) resignation (other than resignation
for Good Reason within the Change in Control Period), (b) death, (c) disability,
or (d) discharge for Cause.

In addition, you will not be eligible for benefits under the Plan, if (x) you
experience a Qualifying Termination other than during the Change in Control
Period and (y) the Plan Administrator determines that you have been offered
employment by an Affiliated Employer or a Successor Employer (as applicable) at
an annual base rate of pay or salary and total compensation opportunity
substantially similar to your salary and total compensation opportunity with the
Company as in effect immediately prior to your Qualifying Termination, to
commence no more than 60 days following your Qualifying Termination, whether or
not you actually become an employee of such Affiliated Employer or Successor
Employer.

 

II. DEFINITIONS

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. “Control” for these purposes shall mean the ability to
control, direct or otherwise significantly affect the major policies, activities
or actions of any person or entity, and the terms “controlling,” “controlled by”
and “under common control with” have correlative meanings.

“Affiliated Employer” shall mean any entity licensed by the Company to utilize
the Hyatt Hotels & Resorts brand and which is otherwise engaged in the hotel
business, not including a franchisee of Hyatt where the owner and operator of
the franchised hotel are unaffiliated with the Company.



--------------------------------------------------------------------------------

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean, “Cause” as defined in your Employment Agreement (if
applicable) or, if not so defined, “Cause” shall mean, whether or not such
events are discovered or known by the Company at the time of your termination:
(a) engaging in illegal or unethical conduct which is or could reasonably be
expected to be injurious to the business reputation of the Company;
(b) misconduct in the performance of your duties, including, without limitation,
your refusal to carry out any proper direction by the Company or your superior
officers; neglect of duties; (c) fraud, theft, embezzlement or comparable
dishonest conduct; or (d) any act that has or threatens to have a substantial
adverse effect on the Company’s reputation, revenue or profitability. The Plan
Administrator shall have full and final authority, which shall be exercised in
its reasonable discretion, to determine conclusively whether Cause exists
pursuant to the above definition.

“Change in Control” shall mean the date any Person or two or more Persons acting
in concert (other than (i) any Pritzker Affiliate or (ii) any Pritzker Affiliate
along with any other stockholder which, together with its Affiliates, owns more
than 5% of the combined voting power or the Voting Stock as of June 30, 2009 (a
“Non-Pritzker Affiliate Existing Shareholder”) so long as Pritzker Affiliates
continue to own more Voting Stock than such Non-Pritzker Affiliate Existing
Shareholder) shall have acquired “beneficial ownership,” directly or indirectly,
of, or shall have acquired by contract or otherwise, Voting Stock of the Company
(or other securities convertible into such Voting Stock) representing 50% or
more of the combined voting power of all Voting Stock of the Company. As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Exchange Act. The Administrator shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a Change
in Control of the Company has occurred and the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided, that
any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5) shall be made consistent with such regulation.

“Employment Agreement” shall mean a written agreement setting forth the terms
and conditions of your employment with the Company or any Affiliated Employer,
including an offer letter.

“Executive Officer” shall mean an executive officer of the Company within the
meaning of Rule 3b-7 of the Securities Exchange Act of 1934, as amended (as
determined from time to time by the Board).

“Good Reason” shall mean “Good Reason” as defined in your Employment Agreement
(if applicable) or, if not so defined, “Good Reason” shall mean, without your
written consent, (a) any material adverse change in the nature or status of your
duties, authority or responsibilities, including lines of reporting
responsibility, (b) a material reduction in your base salary (c) a material
relocation of your principal place of employment or (d) any other action or
inaction of the Company that would constitute a material breach by the Company
of the material terms of your employment. Notwithstanding the foregoing,
(i) Good Reason shall not be deemed to exist unless notice of termination on
account thereof (specifying a termination date no later than



--------------------------------------------------------------------------------

30 days from the date of such notice) is given no later than 30 days after the
time at which the event or condition purportedly giving rise to Good Reason
first occurs or arises and (ii) if there exists (without regard to this clause
(ii)) an event or condition that constitutes Good Reason, the Company shall have
30 days from the date notice of such a termination is given to cure such event
or condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.

“Person” means an individual, a company, a partnership, a joint venture, a
limited liability company or limited liability partnership, an association, a
trust, estate or other fiduciary, any other legal entity, and any governmental
authority.

“Plan Administrator” shall be the Board or such other individual(s) or committee
as the Board may designate in writing from time to time, in the Board’s
discretion; provided, that following a Change in Control, the Plan Administrator
shall be such individual(s) as the Plan Administrator in effect immediately
prior to the Change in Control shall designate (the “Successor Administrator”),
or such other individual(s) as the Successor Administrator shall designate in
writing from time to time in the Successor Administrator’s discretion; provided,
however, that the Successor Administrator may be replaced following a Change in
Control if a majority of the individuals who are Executive Officers at the time
that such replacement is proposed expressly consent to such replacement in
writing. Subject to the foregoing sentence, the Plan Administrator designating a
Successor Administrator will use its reasonable best efforts to secure its
designated Successor Administrator’s services for twenty-four (24) months
following a Change in Control.

“Pritzker Affiliate” means (a) all lineal descendants of Nicholas J. Pritzker,
deceased, and all spouses and adopted children of such descendants; (b) all
trusts for the benefit of any person described in clause (a) and trustees of
such trusts; (c) all legal representatives of any person or trust described in
clauses (a) or (b); and (d) all partnerships, corporations, limited liability
companies or other entities controlling, controlled by or under common control
with any Person, trust or other entity described in clauses (a), (b) or (c).
“Control” for these purposes shall mean the ability to influence, direct or
otherwise significantly affect the major policies, activities or action of any
person or entity, and the terms “controlling,” “controlled by” and “under common
control with” have correlative meanings.

“Qualifying Termination” means your termination of employment with the Company
and its Affiliates (a) at any time without Cause (other than due to your death
or disability) or (b) within the Change in Control Period, due to your
resignation for Good Reason (for the avoidance of doubt, a “Qualifying
Termination” will not occur in the event of your termination of employment with
the Company and its Affiliates by reason of your resignation other than
resignation for Good Reason within the Change in Control Period).

“Successor Employer” shall mean (a) any entity that acquires or assumes
facilities, operations or functions formerly carried out by the Company (such as
the buyer of a facility or any entity to which a Company operation or function
has been outsourced); (b) any Affiliate of the Company; or (c) any entity making
the employment offer at the request of the Company (such as a joint venture of
which the Company or an Affiliate is a member).



--------------------------------------------------------------------------------

“Voting Stock” means each class of securities the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of the Company, even
though the right so to vote has been suspended by the happening of such a
contingency.

 

III. BENEFITS

(a) Severance Benefits; Non-Change in Control. In the event of a Qualifying
Termination other than within the twenty-four (24) month period following a
Change in Control (the “Change in Control Period”), subject to your timely
execution and delivery to the Company of an effective “Release” (as defined in
Section IV below) you (or, in the event of your death after you become entitled
to severance benefits hereunder, your estate) will be entitled to receive the
following severance benefits:

(i) If you are (x) the Chairman or the President & Chief Executive Officer, you
will be entitled to receive cash severance in an amount equal to two (2) times
the sum of (A) your gross annual base salary at the time of your Qualifying
Termination plus (B) an amount equal to the average annual cash bonus paid or
payable to you for the three full fiscal years prior to your Qualifying
Termination (or for such lesser number of full fiscal years prior to your
Qualifying Termination for which you were eligible to earn an annual cash bonus,
and annualized in the case of any pro rata bonus earned for any partial fiscal
year) (the “Three-Year Average Bonus”), or (y) an Executive Officer other than
the Chairman or the President & Chief Executive Officer, you will be entitled to
receive cash severance in an amount equal to one (1) times the sum of (A) your
gross annual base salary at the time of your Qualifying Termination plus (B) the
Three-Year Average Bonus; provided, that if, a Change in Control occurs within
three (3) months following your Qualifying Termination and you are an Executive
Officer other than the Chairman or the President & Chief Executive Officer, such
cash severance amount shall be increased to two (2) times the sum of your gross
annual base salary at the time of your Qualifying Termination plus the
Three-Year Average Bonus. Such cash severance will be payable in equal
installments, in accordance with the regular payroll practices of the Company
(as in effect from time to time), over a period of (I) if you are the Chairman
or the President & Chief Executive Officer, two (2) years, or (II) if you are an
Executive Officer other than the Chairman or the President & Chief Executive
Officer, one (1) year; provided, that if a Change in Control occurs within three
months following your Qualifying Termination, such period shall be extended to
two (2) years for Executive Officers other than the Chairman or the President &
Chief Executive Officer (the applicable period in (I) or (II), the “Severance
Period”). Such payments will commence as of the next regularly scheduled payroll
date of the Company after the Release has become irrevocable and effective. In
the event that any portion of such payments constitutes non-qualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the timing of the delivery of the Release could cause
such payments to begin in one or another taxable year, then notwithstanding the
foregoing, such payments shall commence on the later of the next regularly
scheduled payroll of the Company after the Release has become irrevocable and
effective, or the first regularly scheduled payroll of the Company in the
taxable year following your termination.



--------------------------------------------------------------------------------

(ii) You will be entitled to receive a cash payment equal to the difference
between the premiums charged for continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and the amount
you would have had to pay for similar coverage had your employment with the
Company continued for the applicable Severance Period (including any extension
thereof, if applicable). Such cash payment will be payable in equal
installments, in accordance with the regular payroll practices of the Company
(as in effect from time to time), over the applicable Severance Period
(including any extension thereof, if applicable), with such cash payments to
commence as of the next regularly scheduled payroll date of the Company after
the Release has become irrevocable and effective. In the event that any portion
of such payments constitutes non-qualified deferred compensation subject to
Section 409A of the Code, and the timing of the delivery of the Release could
cause such payments to begin in one or another taxable year, then
notwithstanding the foregoing, such payments shall commence on the later of the
next regularly scheduled payroll of the Company after the Release has become
irrevocable and effective, or the first regularly scheduled payroll of the
Company in the taxable year following your termination. You do not need to elect
COBRA to receive the payments set forth in this subsection (ii).

(b) Severance Benefits; Change in Control. Upon a Qualifying Termination within
the Change in Control Period, subject to your timely execution and delivery to
the Company of an effective Release, you (or, in the event of your death after
you become entitled to receive severance benefits hereunder, your estate) will
be entitled to receive the following severance benefits:

(i) You will be entitled to receive cash severance in an amount equal to two
(2) times the sum of (x) your gross annual base salary at the time of your
Qualifying Termination or, if greater, on the date of the Change in Control,
plus (y) your target annual cash bonus for the year of your Qualifying
Termination. Such cash severance will be payable in equal installments, in
accordance with the regular payroll practices of the Company (as in effect from
time to time), over a period of two years; provided, that if the Change in
Control constitutes a change in control for purposes of Treasury Regulation
Section 1.409A-3(i)(5), such cash severance will be paid in a lump sum. Such
payments will commence (or payment will be made in a lump-sum, if applicable) as
of the next regularly scheduled payroll date of the Company after the Release
has become irrevocable and effective. In the event that any portion of such
payments constitutes non-qualified deferred compensation subject to Section 409A
of the Code, and the timing of the delivery of the Release could cause such
payments to begin in one or another taxable year, then notwithstanding the
foregoing, such payments shall commence (or be made, in the case of a lump sum)
on the later of the next regularly scheduled payroll of the Company after the
Release has become irrevocable and effective, or the first regularly scheduled
payroll of the Company in the taxable year following your termination.

(ii) You will be entitled to receive a cash amount equal to your target annual
cash bonus for the year of your Qualifying Termination, prorated based on the
number of days elapsed in the year of your Qualifying Termination over the total
number of days in the year of your Qualifying Termination, payable in equal
installments, in accordance with the regular payroll practices of the Company
(as in effect from time to time), over a



--------------------------------------------------------------------------------

period of two (2) years; provided, that if the Change in Control constitutes a
change in control for purposes of Treasury Regulation Section 1.409A-3(i)(5),
such target annual cash bonus will be paid in a lump sum. Such payments will
commence (or payment will be made in a lump-sum, if applicable) as of the next
regularly scheduled payroll date of the Company after the Release has become
irrevocable and effective. In the event that any portion of such payments
constitutes non-qualified deferred compensation subject to Section 409A of the
Code, and the timing of the delivery of the Release could cause such payments to
begin in one or another taxable year, then notwithstanding the foregoing, such
payments shall commence (or be made, in the case of a lump sum) on the later of
the next regularly scheduled payroll of the Company after the Release has become
irrevocable and effective, or the first regularly scheduled payroll of the
Company in the taxable year following your termination.

(iii) You will be entitled to receive a cash payment equal to the difference
between the premiums charged for continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and the amount
you would have had to pay for similar coverage had your employment with the
Company continued for a period of two (2) years. Such cash payment will be
payable in equal installments, in accordance with the regular payroll practices
of the Company (as in effect from time to time), over a period of two years;
provided, that if the Change in Control constitutes a change in control for
purposes of Treasury Regulation Section 1.409A-3(i)(5), such cash payment will
be paid in a lump sum (with the applicable premium rates calculated as of the
Change in Control date). Such payments will commence (or payment will be made in
a lump-sum, if applicable) as of the next regularly scheduled payroll date of
the Company after the Release has become irrevocable and effective. In the event
that any portion of such payments constitutes non-qualified deferred
compensation subject to Section 409A of the Code, and the timing of the delivery
of the Release could cause such payments to begin in one or another taxable
year, then notwithstanding the foregoing, such payments shall commence (or be
made, in the case of a lump sum) on the later of the next regularly scheduled
payroll of the Company after the Release has become irrevocable and effective,
or the first regularly scheduled payroll of the Company in the taxable year
following your termination . You do not need to elect COBRA to receive the
payments set forth in this subsection (iii).

 

IV. Release of Claims

Your receipt of the payments and benefits described in Section III is subject
to, and contingent upon, your execution and delivery to the Company, following
your termination, of a confidential separation agreement and general release
substantially in the form attached as Exhibit A, as may be modified from time to
time by the Company to reflect any changes in applicable law (the “Release”) of
any and all claims relating to your employment with the Company and the
termination of your employment with the Company, which release must be executed
by you, returned to the Company, and the period within which you may revoke the
release expired, no later than 60 days following the date of your termination of
employment.



--------------------------------------------------------------------------------

V. Integration With Other Payments

The payments and benefits provided under the Plan are not intended to duplicate
any other benefits such as workers’ compensation or unemployment benefits, wage
replacement benefits, disability benefits, pay-in-lieu-of-notice, severance pay,
or similar benefits under other benefit plans, severance programs, your
Employment Agreement (if any), or applicable laws, such as the WARN Act or
similar state law. Should such other amounts be payable, your benefits under
this Plan will be reduced accordingly or, alternatively, benefits previously
paid under this Plan will be treated as having been paid to satisfy such other
benefit obligations. In either case, the Plan Administrator, in its reasonable
discretion, will determine how to apply this provision and may override other
provisions in this Plan in doing so; provided that no such offset would cause a
violation of Section 409A of the Code.

 

VI. Reemployment

If you are reemployed by the Company or an Affiliated Employer while benefits
are still payable under the Plan, all such benefits will cease, except as
otherwise specified by the Plan Administrator, in its reasonable discretion.

 

VII. Taxes and Other Withholdings and Offsets.

The payments and benefits provided under the Plan will be taxable to you, and
will be subject to all required income, employment and other legally required
withholdings. In addition, the Company may offset the payments and benefits
provided under the Plan by any amounts that you may owe the Company at the time
the payments and benefits provided under the Plan are payable, including any
premiums payable for health or other welfare benefits for the month in which
your employment is terminated; provided that the Company may not offset any
payments and/or benefits provided under the Plan if such offset would cause a
violation of Section 409A of the Code.

 

VIII. Effect of Sections 280G and 4999 of the Code.

Anything in this Plan to the contrary notwithstanding, in the event it shall be
determined that any payment, benefit or distribution by the Company, any of its
Affiliates or any trust established by the Company or its Affiliates, to you or
for your benefit, whether paid, payable, distributed, distributable or provided
pursuant to this Plan or otherwise, including any payment, benefit or other
right that constitutes a “parachute payment” within the meaning of Section 280G
of the Code (a “Payment”), then the Payments shall be reduced (but not below
zero) but only to the extent that such reduction in the Payments would result in
you retaining a larger amount, on an after-tax basis (including all federal,
state, local and other income taxes and the excise tax imposed by Section 4999
of the Code, together with any interest or penalties imposed with respect to
such tax (the “Excise Tax”)), than if you received the entire amount of such
Payments. The Company shall reduce or eliminate the Payments in the following
order: (i) the portion of the Payments that is attributable to any accelerated
vesting of equity-based or equity-linked awards, (ii) cash payments that do not
constitute deferred compensation (within the meaning of Section 409A of the
Code), (iii) welfare or in-kind benefits and (iv) cash payments that do
constitute deferred compensation, in each case in reverse order beginning with
payments or benefits that are to be paid the farthest in time from the
Determination (as defined below). The determination of whether the Payments
shall be reduced as provided in this Section VIII, and the amount of such
reduction shall be made at the Company’s expense by the Company’s accounting,
consulting or tax firm (the “Accounting Firm”), which shall provide its
determination (the



--------------------------------------------------------------------------------

“Determination”), together with detailed supporting calculations and
documentation, to the Company and to you within 30 business days after the later
of the date of your termination of employment or the date of the Change in
Control. If the Accounting Firm determines that no Excise Tax is payable by you
with respect to the Payments, such Determination shall be binding, final and
conclusive upon you.

 

IX. OTHER IMPORTANT INFORMATION

(a) Plan Administration. As the Plan Administrator, the Board has full and sole
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to any terms of this document. The Plan shall be
interpreted in accordance with its terms and their intended meanings. However,
the Plan Administrator and all Plan fiduciaries shall have the discretion to
interpret or construe ambiguous, unclear, or implied (but omitted) terms in any
fashion they deem to be appropriate in their reasonable discretion, and to make
any findings of fact needed in the administration of the Plan. The validity of
any such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious. All
determinations by the Plan Administrator will be final and conclusive upon all
persons and be given the maximum possible deference allowed by law. The Plan
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. The Board may delegate in writing to any other person all or a portion
of its authority or responsibility with respect to the Plan. If, due to errors
in drafting, any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Plan Administrator in its reasonable discretion,
the provision shall be considered ambiguous and shall be interpreted by the Plan
Administrator and all Plan fiduciaries in a fashion consistent with its intent,
as determined in the reasonable discretion of the Plan Administrator. The Plan
Administrator shall amend the Plan retroactively to cure any such ambiguity.

(b) Source of Benefits. The Plan is unfunded, and all payments and benefits
hereunder will be paid from the general assets of the Company or its successor.
No contributions are required under the Plan.

(c) Claims Procedure. If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you received under the Plan, you
may submit a signed, written application to the Plan Administrator. You will be
notified in writing of the approval or denial of this claim within ninety
(90) days of the date that the Plan Administrator, receives the claim, unless
special circumstances require an extension of time for processing the claim. In
the event an extension is necessary, you will be provided written notice prior
to the end of the initial ninety (90) day period indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator, expects to notify you of approval or denial of the claim. In no
event will an extension extend beyond ninety (90) days after the end of the
initial ninety (90) day period. If your claim is denied, the written
notification will state specific reasons for the denial, make specific reference
to the Plan provision(s) on which the denial is based, and provide a description
of any material or information necessary for you to perfect the claim and why
such material or information is necessary. The written notification will also
provide a



--------------------------------------------------------------------------------

description of the Plan’s review procedures and the applicable time limits,
including a statement of your right to bring a civil suit under Section 502(a)
of ERISA following denial of your claim on review.

You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review. This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim. Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim. A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim.
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim. In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period. If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information. If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim. The written
notification will also include a statement of your right to bring an action
under Section 502(a) of ERISA.

If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan participants,
if any. In pursuing any of your rights set forth in this section, your
authorized representative may act on your behalf. If you do not receive notice
within the time periods described above, whether on initial determination or
review, you may initiate a lawsuit under Section 502(a) of ERISA.

(d) Plan Amendment or Termination. The Board reserves the right to terminate or
amend the Plan at any time, in whole or in part, and in any manner, and for any
reason. Any termination or amendment of the Plan will be effective only after 60
days advance written notice to participants if such amendment or termination
would result in a reduction of benefits that participants would have otherwise
been able to receive under the pre-amended Plan. Notwithstanding anything in
this Section VIII(d) to the contrary, except for any amendment pursuant to
Section VIII(f) hereof, no Plan amendment or termination will be effective in
the three (3) months prior to, or the twenty-four (24) months following, a
Change in Control.



--------------------------------------------------------------------------------

(e) At-Will Employment. No provision of the Plan is intended to provide you with
any right to continue as an employee with the Company or its subsidiaries, or in
any other capacity, for any specific period of time, or otherwise affect the
right of the Company or its subsidiaries to terminate the employment or service
of any individual at any time for any reason, with or without cause.

(f) Section 409A of the Code. This Plan is intended to provide severance
benefits under ERISA. Notwithstanding anything to the contrary contained in this
Plan, to the maximum extent permitted by applicable law, the payments and
benefits payable under this Plan shall be paid in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (Separation Pay Plans) or Treasury Regulation
Section 1.409A-1(b)(4) (Short-Term Deferrals). For this purpose each installment
payment shall be considered a separate and distinct installment payment.
However, to the extent any such payments constitute non-qualified deferred
compensation subject to Section 409A of the Code, then no payments or benefits
shall be payable pursuant to this Plan unless your termination of employment
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h). In addition, to the extent required to comply
with Section 409A of the Code, payments or benefits payable pursuant to this
Plan that constitute non-qualified deferred compensation subject to Section 409A
of the Code shall not be payable to any “specified employee” within the meaning
of Section 409A of the Code until the date six months and one day following such
specified employee’s separation from service, without interest thereon. In the
event this Plan or any benefit paid under this Plan to a participant is deemed
to be subject to Section 409A of the Code, you consent to the Company’s adoption
of such conforming amendments as the Company deems advisable or necessary, in
its sole discretion, to comply with Section 409A of the Code, without reducing
the amounts of any benefits due to a participant hereunder (excluding for this
purpose any decrease in the present value of the benefits). All reimbursements
and in-kind benefits provided under this Plan shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Plan, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(g) Indemnification. The Company agrees to indemnify its officers and employees
and the members of the Board from all liabilities from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law.

(h) Legal Fees. The Company shall reimburse you for reasonable legal fees and
expenses you incur in connection with a claim for payments and/or benefits under
the Plan, but only if and to the extent that you are ultimately determined to be
entitled to such payments and/or benefits, either by the Plan Administrator
under the claims procedure described above, or by a court of competent
jurisdiction upon adjudication of any lawsuit under Section 502(a) of ERISA.



--------------------------------------------------------------------------------

(i) Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

(j) Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

(k) Defined Terms. Defined terms contained herein are intended for use in this
Plan only and should not be utilized or relied upon for any other purpose.

 

IX. STATEMENT OF ERISA RIGHTS

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all plan participants shall be entitled to:

(a) Receive Information About Your Plan and Benefits.

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan. The Plan Administrator may make a
reasonable charge for the copies.

(b) Prudent Actions by Plan Fiduciaries.

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

(c) Enforce Your Rights.

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents and do not receive it within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the plan administrator to provide the materials and pay you up
to $110.00 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the administrator. If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a state or federal court. If you are discriminated against for asserting
your rights, you may seek assistance form the U.S. Department of Labor, or you
may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.



--------------------------------------------------------------------------------

(d) Assistance With Your Questions.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.



--------------------------------------------------------------------------------

ADDITIONAL PLAN INFORMATION

 

Name of Plan:    Hyatt Hotels Corporation Executive Officer Severance Plan    
Sponsor:    Hyatt Hotels Corporation    

Employer Identification

Number:

   20-1480589   Plan Number:     Plan Year:    Calendar year     Plan
Administrator:   

Board of Directors

c/o Hyatt Hotels Corporation

71 S. Wacker Drive

Chicago, Illinois 60606

   

Agent for Service of

Legal Process:

   Plan Administrator, at the above address     Type of Plan:    Employee
Welfare Benefit Plan providing for severance benefits     Plan Costs:    The
cost of the Plan is paid by the Company     Type of Administration:   
Self-administration by the Plan Administrator



--------------------------------------------------------------------------------

EXHIBIT A

FORM

GENERAL RELEASE OF CLAIMS

This General Release of Claims (the “Release”) is required to be delivered by
EMPLOYEE NAME (“Employee”) as a condition of Employee’s receipt of severance and
other benefits under the Hyatt Hotels Corporation Executive Officer Severance
Plan (the “Plan”).

1.    Employee agrees that, in consideration of the severance and other benefits
to which he/she is eligible under the terms of the Plan, he/she will, and hereby
does knowingly and voluntarily, forever and irrevocably release and discharge
Hyatt Hotels Corporation, a Delaware corporation (together with its parent,
subsidiaries and affiliates, “Employer”), and each of its and their respective
officers, directors, employees, shareholders, members, agents, predecessors,
successors, purchasers, assigns, representatives and benefit plans (collectively
with the Employer, the “Releasees”) of any and all actions, causes of action,
grievances, demands, rights, claims for damages, indemnity, costs, interest,
loss or injury whatsoever which he/she now has, has had, or may have, whether
the same be at law, in equity, or mixed, in any way arising from or relating to
Employee’s employment with Employer or the termination of that employment. THIS
IS A GENERAL RELEASE. Employee expressly acknowledges that this release
specifically includes, but is not limited to, Employee’s intent to release
Employer from any claim of age, race, sex, religion, national origin, parental
status, sexual orientation, ancestry, harassment, veteran status, retaliation or
any other claim of employment discrimination or harassment under Title VII of
the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), the Age Discrimination
in Employment Act (29 U.S.C. § 621, et seq.), the Americans with Disabilities
Act (42 U.S.C. § 12101, et seq.), the Family and Medical Leave Act (29 U.S.C. §
2601 et seq.), Worker Adjustment and Retraining Notification Act, Employee
Retirement Income Security Act, the Rehabilitation Act of 1973 (29 U.S.C. § 701,
et seq.), Illinois Human Rights Act, City of Chicago Human Rights Ordinance
[OTHER APPLICABLE STATE OR LOCAL DISCRIMINATION STATUTES/ORDINANCES], and any
other similar federal, state or local law regarding employment. Employee is not
waiving rights or claims (i) that may arise after the date of this Release,
(ii) for indemnification and/or advanced expenses under applicable law, any
directors and officers liability insurance, applicable articles of incorporation
or by-laws, (iii) to enforce Employee’s rights under the Plan, (iv) to exercise
vested equity awards determined as of the date hereof, (v) to employee benefits
which have accrued and are payable pursuant to the Employer’s employee benefit
plans, or (vi) which otherwise cannot be waived by law.

2.    Employee agrees not to sue any Releasee or participate in any lawsuit
against a Releasee concerning any claim released under Section 1 above, or to
challenge the enforceability of this Release or the release given thereby.

3.    Employee hereby waives all right to any monetary recovery should any
federal, state or local administrative agency pursue any claims on Employee’s
behalf arising out of or related to employment with and/or separation from
employment with any of the Releasees.



--------------------------------------------------------------------------------

4.    Employee agrees to treat this Release as confidential and will not discuss
or disclose, the terms of this Release, other than his/her immediate family
members, attorneys and financial advisors, or as required by law.

5.    Notwithstanding anything in this Release to the contrary, nothing in this
Release or otherwise will be construed to prohibit Employee from filing a charge
with, reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the Equal Employment
Opportunity Commission, the Department of Justice, the Securities and Exchange
Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation;
provided, however, that Employee may not disclose information of Employer or any
of its affiliates that is protected by the attorney-client privilege, except as
otherwise required by law. Employee does not need the prior authorization of
Employer to make any such reports or disclosures, and Employee is not required
to notify Employer that he has made such reports or disclosures.

5.    Employee has read and fully reviewed the terms of this Release. Employee
acknowledges that he/she has been advised to consult with an attorney if he/she
chooses before signing this Release. Employee also expressly acknowledges that
she has been given at least [21 or 45] days to consider this Release and has 60
days from the date of his/her termination of employment with Employer to return
and not revoke an executed version of this Release before severance or other
benefits under the Plan are payable. For a period of 7 days following the
execution of this Release, Employee may revoke the Release. The Release shall
not become effective or be in force until the revocation period has expired. If
Employee signs prior to completion of the [21 or 45] day consideration period,
he/she acknowledges that he/she knowingly and voluntarily signed this Release on
an earlier date.

6.    EMPLOYEE FURTHER UNDERSTANDS THAT THIS RELEASE INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS TO DATE. In giving this Release, it is further
understood and agreed that he/she specifically waives the provisions of
Section 1542 of the California Civil Code (and any similar provision of other
applicable law) which section reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

7.    In the event the Employee breaches any terms of this Release, the Employee
shall forfeit all rights to benefits under the Plan, and in addition to any and
all other remedies available under law or equity to the Employer, the Employee
shall be obligated to repay to the COMPANY, all amounts previously paid under
the Plan, as well as all reasonable attorneys’ fees, expenses and costs incurred
by Releasees incurred in connection with enforcing this Release.

8.    Employee expressly acknowledges and understands that this Release is not
an admission of liability under any statute or otherwise by Employer, and it
does not admit any violation of Employee’s legal rights.

9.    The parties agree that this Release shall be binding upon and inure to the
benefit of Employee’s assigns, heirs, executors and administrators as well as
all Releasees.



--------------------------------------------------------------------------------

10.    This Release shall in all respects be interpreted, enforced and governed
in accordance with the laws of the State of Illinois and furthermore, any
dispute regarding this Release shall be subject to the exclusive jurisdiction of
any court of competent jurisdiction located in Chicago, Illinois.

11.    The language of all parts of this Release shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the parties. In the event that one or more provisions of this Release shall
for any reason be held to be illegal or unenforceable, this Release shall be
revised only to the extent necessary to make the Release or such provision(s)
legal and enforceable.

12.    [Employee acknowledges that he/she has received a list of the ages and
job descriptions of the individuals who are eligible to receive severance
benefits under the Plan as a condition of signing a similar Severance Release
and Release.] [INCLUDED ONLY IF PART OF GROUP TERMINATION UNDER ADEA]

EMPLOYEE

 

 

Print Name:                                                                 
          

                                                      Date